OPINION OF THE COURT
PER CURIAM.
Trial Court dismissed the information upon the Appellee’s claim that he was not personally served with amended process.
The Appellee was cited for driving under the influence in violation of Florida Statute 316.193 and 316.1925 driving on the sidewalk and violating Florida Statute 316.614 for not using a seatbelt. Subsequently *38the charges were refiled by the State and new citations were issued for numbering purposes only.
The Appellee moved to dismiss the amended information claiming the Court was without jurisdiction of his person because he had not been personally served with the amended information.
There was no dispute to the fact that service was effected at the residence of the Appellee to a member of the family, his brother, who is over the age of 15 years. The Court improperly interpreted Fla.R.Crim.P. 3.030(b) by dismissing the case.
Rule 3.030(b) states inter alia. . .“leaving it at his usual place of abode with some person of his family above fifteen years of age”. . .“service by mail shall be deemed complete upon mailing.”
Based upon the foregoing, this Order of Dismissal is REVERSED and REMANDED for trial.